NOT PRECEDENTIAL

                        UNITED STATES COURT OF APPEALS
                             FOR THE THIRD CIRCUIT
                                  _____________
                                       No. 21-1692
                                      _____________

                                  NASIM MIRZA BAIG,
                                        Petitioner

                                             v.

         ATTORNEY GENERAL OF THE UNITED STATES OF AMERICA
                         ________________
                            On Petition for Review from the
                            Board of Immigration Appeals
                             (Agency No. A075 815 019)
                       Immigration Judge: Kuyomars Q. Golparvar
                                  ________________
                    Submitted Pursuant to Third Circuit L.A.R. 34.1(a)
                                     April 5, 2022
                                  ________________
Before: CHAGARES, Chief Judge, SHWARTZ, Circuit Judge, and PRATTER, District
                                 Judge *

                               (Opinion filed: April 6, 2022)
                                      ____________
                                        OPINION **
                                       ___________




*
      Honorable Gene E. Pratter, United States District Judge for the Eastern District of
Pennsylvania, sitting by designation.
**
       This disposition is not an opinion of the full Court and, pursuant to I.O.P. 5.7, does
not constitute binding precedent.
CHAGARES, Chief Judge.

       Nasim Baig petitions this Court to review the denial of his application for a waiver

of inadmissibility by the Board of Immigration Appeals (“BIA”) and the Immigration

Judge (“IJ”). Because we lack jurisdiction to consider the agency’s denial of the

discretionary waiver, we will dismiss the petition.

                                             I.

       We write solely for the benefit of the parties and will recite only the essential

facts. Baig is a native and citizen of Pakistan. He came to the United States in 1998 and

became a Lawful Permanent Resident (“LPR”) in 2007. In 2019, the Department of

Homeland Security charged Baig as removable due to his federal conviction for Access

Device Fraud. Baig conceded removability and sought a waiver of inadmissibility

pursuant to 8 U.S.C. § 1182(h) in order to allow him to readjust to LPR status. The IJ

found that Baig was statutorily eligible for the waiver of inadmissibility, but that he had

not shown his qualifying family members would suffer extreme hardship upon his

removal, as is required for the waiver. The IJ further concluded that even if Baig had

shown the requisite hardship, he did not merit a favorable exercise of discretion. Baig

appealed and the BIA affirmed. This timely petition for review followed.

                                                  II. 1

       The Attorney General “may, in his discretion” waive certain grounds of

inadmissibility for a noncitizen who shows that the denial of admission “would result in


1
 We generally have jurisdiction to review BIA decisions pursuant to 8 U.S.C. § 1252(a).
Below we consider whether we have jurisdiction to consider this petition.

                                              2
extreme hardship” to a “spouse, parent, son, or daughter” that is a United States citizen or

LPR. 8 U.S.C. § 1182(h); (1)(B).

       Courts of appeals are prohibited by statute from reviewing “any judgment

regarding the granting of relief under § 1182(h).” 8 U.S.C. § 1252(a)(2)(B)(i). Although

we retain jurisdiction to review constitutional and legal questions, see 8 U.S.C. §

1252(a)(2)(D), no such questions are implicated here. Baig argues that the IJ and BIA

committed legal errors in their analyses of his application, but his arguments amount to

disagreement with the agency’s weighing of equities when considering hardship and

discretion. We do not have jurisdiction to consider these arguments. See Ku v. Att’y

Gen., 912 F.3d 133, 144 (3d Cir. 2019).

                                            III.

       For the foregoing reasons, we will dismiss Baig’s petition for review.




                                             3